                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION


   UNITED STATES OF AMERICA,                     )
                                                 )
                Plaintiff,                       )                   2:19-CR-96
                                                 )
         vs.                                     )
                                                 )
   CHASIDY DANIELLE BRUNETTE,                    )
                                                 )
                Defendant.                       )
                                                 )


                                           ORDER

        Defendant Brunette has filed a Motion to Adopt [Doc. 335] requesting to adopt the Motion

  for Bill of Particulars and supporting Memorandum filed by her co-defendant, Anthony Nathan

  Smith [Docs. 325 & 326]. This motion [Doc. 335] is GRANTED.

        SO ORDERED:

                                            s/ Cynthia Richardson Wyrick
                                            United States Magistrate Judge




Case 2:19-cr-00096-JRG-CRW Document 343 Filed 06/23/20 Page 1 of 1 PageID #: 671
